Citation Nr: 1126265	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.  

This matter is on appeal to the Board of Veterans Appeals (Board) from a January 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran filed a notice of disagreement.  In June 2004, the RO provided the Veteran with a statement of the case.  

Then, in July 2004, the Veteran submitted a statement wherein he indicated that he was continuing to have problems with his knees and back.  There are notations above "knees" and "back" indicating "appeal."  These notations appear to be in a different handwriting from the Veteran.  Indeed, the reference to "appeal" was likely a commentary/notation written by RO personnel regarding the status of those issues.  However, there is also the prospect that the Veteran penned the "appeal" remark with the intention of expressing his desire to appeal the issues of service connection for bilateral knee disability and a back disorder.  Such can neither be proven nor disproven.  Therefore, resolving all doubt in his favor, the Board finds that the Veteran timely appealed the January 2003 decision.

The Veteran testified before the undersigned in March 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND
 
The Veteran claims entitlement to service connection for a low back disorder and bilateral knee disability.  He states that he hurt his back and knees in service when he fell from a Boeing CH-47 Chinook helicopter that was 10 to 15 feet above the ground.  

In its January 2003 decision, the RO denied his claim for service connection on the basis that his November 1968 enlistment examination documented a history of a back injury prior to service with a diagnosis of mild recurrent low back pain, and that his service treatment records did not show that his back disorder permanently worsened as a result of service.  The RO denied his claim for service connection on the basis that a chronic bilateral knee disorder had not been clinically diagnosed.  

The Veteran submitted a February 2003 letter from his private chiropractor in support of his appeal.  Significantly, Dr. Penna stated that the Veteran suffered from chronic lumbosacral sprain/strain, chronic sacroiliac strain, and possible L5/S1 disc syndrome as a result of a "slip and fall" accident in Vietnam.  The Veteran also provided evidence showing treatment for arthritis of the knees.

The January 2009 VA joint examination report diagnosed him with patella femoral syndrome in his right knee.  The Veteran also complained of low back pain which radiated down into both thighs.  However, the examiner opined that it was less likely than not that his current right knee symptoms were related to documented in-service right knee trauma that was sustained after falling against an ambulance in approximately May 1970.  The examiner did not offer a diagnosis or an opinion as to the etiology of any left knee or low back symptomatology.  

In correspondence dated in January 2009, S. Mones, M.D., the Veteran's private physician, opined that he currently suffers from chronic neck, low back, and knee pain that are related to an old injury he sustained during a helicopter accident in Vietnam.  The physician explained that the Veteran sustained axial loading to the spine as well as trauma to the bilateral knees, and that these kinds of injuries are documented to cause the early arthritic changes seen on his X-rays.  Similarly, in a letter dated in November 2009, R. Nosce, M.D., another private physician, documented that the Veteran suffered from ongoing knee and back pain.



There are no service treatment records indicating that the Veteran incurred or aggravated a chronic low back or knee disorder while on active duty.  On the contrary, with respect to his back, there is some evidence suggesting that the Veteran suffered from chronic low back pain prior to entering service.  Further, the service treatment records do not document the alleged in-service helicopter accident and ammunition depot explosion that he claims caused his current disorders.  

Nevertheless, the threshold for finding a link between current disability and service is very low for the purposes of requiring a medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 80 (2006).  Here, the Board determines that the January 2009 correspondence from Dr. Mones opining that the Veteran currently suffers from chronic neck, low back, and knee pain related to an old injury sustained during a helicopter accident in Vietnam is sufficient to trigger VA's duty to obtain medical examination and opinion as to the probable etiology of his current disorders.  

The claims file reflects that the Veteran receives medical treatment Roseburg VA Medical Center (VAMC).  However, the claims file only contains VA treatment records dated up to May 2006. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should acquire all of the Veteran's treatment records that are available from the VA Roseburg Healthcare System in Roseburg, Oregon, since May 2006.  If the Veteran has received any private treatment, these records should be also obtained after obtaining the Veteran's authorization.  A specific request should be made to obtain a release of records from Drs. Mones and Penna. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO should afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any spine disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

With regard to any cervical, thoracic or lumbar spine disorder observed, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent possibility or greater) that any disability to the Veteran's cervical and/or lumbar spine had its onset in-service or is otherwise etiologically related to service.  In so doing, the examiner should indicated whether the current disorder is a manifestation of the chronic back pain noted at service enlistment, and, if so, whether that preexisting disorder was aggravated during such service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his low back disorder, to include as a result of falling off a helicopter and having a bed land on his back following an ammunition depot explosion, as well as the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a rationale.

3.  The RO should then afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral knee disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

With regard to any knee disorder observed, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent possibility or greater) that any disability is related to or had its onset in service.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral knee disorder, to include as a result of falling off a helicopter, as well as the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a rationale.

4.  Upon completion of the above, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


